Order filed August 10, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00176-CV
                                  __________

       IN RE GERMANIA SELECT INSURANCE COMPANY


                          Original Mandamus Proceeding


                                    ORDER
      In conjunction with its original mandamus proceeding, Germania Select
Insurance Company has filed in this court a motion for temporary relief. In that
motion, Germania requests “temporary relief in the form of abatement of discovery
on plaintiff’s claims for extracontractual liability.” Germania asserts that such
temporary relief is necessary in order to protect Germania from undue expense,
harassment, and expenditure of resources during this process and also to preserve
and protect this court’s jurisdiction over the petition for writ of mandamus that was
filed concurrently with the motion. See TEX. R. APP. P. 52.10(a).
      Pursuant to Rule 52.10(b) of the Texas Rules of Appellate Procedure, we grant
Germania’s motion for temporary relief and hereby stay any further discovery
related to the extracontractual claims asserted by the real party in interest against
Germania. Such discovery is stayed pending further order of this court or final
disposition of this mandamus proceeding.


                                                                   PER CURIAM


August 10, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2